Citation Nr: 1335396	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-23 766 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois.


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

This matter was certified for appellate review on June 17, 2013. By memorandum dated on June 27, 2013 and received by the RO on July 1, 2013, the Veteran's representative notified VA that it had withdrawn its representation. The representative's withdrawal is not effective under the law.

A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608.  In order to withdraw from representation after certification of an appeal, the representative must first file a motion for withdrawal with the Board showing good cause for the withdrawal.  Examples of good cause include, but are not limited to, an extended illness or incapacitation of a representative, failure of the appellant to cooperate with proper preparation and presentation of the appeal, or other factors which make the continuation of representation impossible, impractical, or unethical.  

The motion to withdraw representation must be in writing, and must include the name of the veteran, the name of the Veteran, the VA file number, and the reason why withdrawal of representation should be granted.  The motion should not, however, contain any information which would violate privileged communications with your client, or which would otherwise be unethical to reveal.  The copy of the  motion must be provided to the Veteran, sent first-class mail, postage prepaid.  The Veteran must also file with the Board a signed statement confirming such notification.  The Veteran is then permitted a period of 30 days within which to file a response to the motion. 
Given that the matter is currently remanded, the Veteran's representative may undertake any appropriate withdrawal action before the RO. 

Although the Veteran originally filed a claim seeking service connection for a nervous disorder, the Veteran has been diagnosed with depression, and has obtained  treatment for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that although a veteran's claim identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as shown on the title page.  

The issue of service connection for an acquired psychiatric disorder, claimed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC..

FINDINGS OF FACT

1.  An April 1991 rating decision denied entitlement to service connection for a nervous condition; the Veteran did not appeal.

2.  Evidence received since April 1991 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 1991 RO decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C. § 4005(c) ( West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  The evidence added to the record since April 1991 is new and material; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a nervous condition was initially denied by a rating decision dated April 1991, because no psychiatric disorder had been recorded or found on examination on October 1990.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran has submitted new and material evidence.  During a VA examination in 1997, the Veteran was diagnosed with depression.  VA treatment records from the Hines, Illinois VA Medical Center (VAMC) and private treatment records from Advocate IMMC Behavioral Health Services, show a "history of PTSD."  Records noting a history of PTSD may be potentially relevant as to whether the Veteran currently suffers from the disorder.  The record also contains the Veteran's statements that he experienced personal assaults by two drill instructors at Camp Pendleton during service.  The Veteran is competent to report experiencing a personal attack during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Presumed credible (i.e., his account of personal assaults), the new evidence relates to unestablished facts necessary to substantiate the claim; specifically that the Veteran has a current psychiatric disability and that he sustained personal assaults while in service.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened. 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.

REMAND

The case is REMANDED for the following action:

1.  Contact the representative (AMVETS) and notify it that it remains the Veteran's representative; and that if it wishes to withdraw, it should do so in accordance with established VA regulations and protocols. 

2.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment from Hines and Jesse Brown VAMCs in Chicago, Illinois.  

3.  Provide the Veteran with the necessary authorizations for the release of any private treatment records from Advocate IMMC in Chicago, Illinois not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Appellant, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4.  Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and any SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in her possession. 

5.  Schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disorder including PTSD as the result of his military service.  The following considerations will govern the examination: 

a.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

b.  The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner must determine whether or not he has any current mental health disorders.  If so, the examiner must provide diagnoses  and an opinion as to whether any such disability is the result of an in-service personal assault as contended by the Veteran. 

c.  The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. The service records noting offenses and punishments for the period of 1974-1977; 

ii. VA treatment record dated in August 1990 reflecting admission for treatment of history of alcohol and cocaine dependence; loss of employment and living quarters; "financial difficulties;" use of "projection significantly blaming his military experience and his former girlfriend for his substance abuse;" 

iii. VA examination conducted September 1997 diagnosing  depression; 

iv. VA treatment notes dated September 2006 and the Veteran's reports of personal assault;

v. The Veteran's August 2009, February 2010, and September 2011 statements as to the alleged assaults. 

d.  ALL CLINICAL TESTING AND APPROPRIATE INTERVIEWS MUST BE CONDUCTED. THE EXAMINER MUST REPORT ON CLINICAL TEST VALIDITY SCORES, AND ANY OTHER INFORMATION REGARDING THE PRESENCE OF MALINGERING. 

e. THE EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER:

i. DID THE VETERAN SUSTAIN ANY IN-SERVICE PERSONAL ASSAULT AS ALLEGED? The examiner must be advised that the absence of corroboration of the alleged personal assault is not determinative of it not occurring, as the applicable regulation provides that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.
 
ii. IF THE VETERAN SUSTAINED ANY IN-SERVICE PERSONAL ASSAULT AS ALLEGED, DOES HE HAVE PTSD, OR ANY OTHER DISORDER AS A RESULT OF THAT ASSAULT?

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

6.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Provide the Veteran a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims, for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


